DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 14, and 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the digitizing feature" and the “the digitizing surface” in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim. Seems the claim should depend from claim 11.
Claim 14, recites the limitation "the receiving portion" in line 1. There is insufficient antecedent basis for this limitation in the claim. Seems the claim should depend from claim 11.

Claim 24 recites the limitation "the computerized method" in line 1. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-11, 17, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashby et al. (US 2012/0271613; “Ashby”).
Claim 1, Ashby discloses a method for measuring or verifying the placement of an implant within a bone in joint arthroplasty procedures (Fig. 1), the method comprising: planning a position and orientation (POSE) of an implant model relative to pre-operative bone data of a bone as part of a surgical plan for a subject patient (steps 102 and 104); registering the bone to the pre-operative bone data and a computer-assist device (102); digitizing a plurality of points on at least one of the physical implant or an apparatus associated with the physical implant after the physical implant is installed with the bone (paragraph [0051]); and determining any errors between at least a portion of an actual POSE of the physical implant relative to the planned POSE of the implant model using the plurality of digitized points (112).
Claim 2, Ashby discloses the method of claim 1, wherein the planning of the position and orientation (POSE) of the implant model relative to the pre-operative bone 
Claim 3, Ashby discloses the method of claim 2 wherein the virtual bone model is obtained by generating a three-dimensional (3-D) bone model from an image data set from an image scan of the subject's bone (102).
Claim 5, Ashby discloses the method of claim 3 wherein a set of 3-D computer aided design (CAD) models of the implant models are pre-loaded in the pre-operative planning software that allows the user to place components of a desired implant from the implant models to the 3-D bone model of the bone to designate the best fit, position and orientation of the implant to the bone (paragraphs [0024], [0031]-[0033], and [0061]).
Claim 6, Ashby discloses the method of claim 1 further comprising preparing the bone to receive the physical implant and placing the physical implant in the bone (paragraph [0049]).
Claim 7, Ashby discloses the method of claim 6 wherein the preparing of the bone to receive the physical implant comprises cutting, milling, shaving, or otherwise modifying the bone to receive the physical implant according to the surgical plan (paragraph [0049]).
Claim 9, Ashby discloses the method of claim 6 wherein the bone is prepared with a computer-assist device that comprises at least one of: a tracking system for tracking one or more tools or a simple probe; a 1-6 degree of freedom hand-held surgical system; an autonomous serial-chain manipulator system; a haptic serial-chain 
Claim 10, Ashby discloses the method of claim 1 wherein following the preparation of the bone for the physical implant a trial implant is used to preliminarily assess how the physical implant will affect the patient's range of motion, ligament balancing, and overall fit within the bone (paragraphs [0049], [0075], and [0091]).
Claim 11, Ashby discloses the method of claim 1 wherein the apparatus associated with the physical implant comprises a cap (Fig. 2; 126) with a closed top forming a digitizing surface with a digitizing feature (the surface is the feature) and a receiving portion configured to receive a neck of the physical implant inserted in the receiving portion (Fig. 2; paragraph [0050]).
Claim 17, Ashby discloses the method of claim 1 wherein the apparatus is made of a rigid or semi-rigid material that is biocompatible and sterilizable (inherent that the implant and other tools are rigid and will be biocompatible).
Claim 21, Ashby discloses the method of claim 1 wherein a series of coordinate transformations are used to calculate any errors between at least a portion of an actual POSE of the physical implant relative to the planned POSE of the implant model (paragraphs [0054]-[0066]; search calculate to get understanding).
Claim 22, Ashby discloses the method of claim 1 further comprising notifying a user of any determined errors and providing instructions to minimize the determined errors (Fig. 1; 112; paragraph [0057]).
Claim 23, Ashby discloses the method of claim 22 further comprising adjusting the actual POSE of the physical implant to minimize the determined errors by either: a) re-modifying the bone; b) adjusting a position of a component of the physical implant; c) modifying the implant; d) adding one or more additional implant components; or e) a combination thereof (114).
Claim 24, Ashby discloses a surgical system for performing a computerized method for measuring or verifying the placement of an implant within a bone in joint arthroplasty procedures (Fig. 1), the system comprising: a surgical robot (the computer can be considered a robot); a workstation comprising a computer, user-peripherals, and a monitor for displaying a graphical user interface (GUI) (paragraph [0057]); wherein the computer further comprises the processor, non-transient storage memory, and other hardware, software, data and utilities to execute the method of claim 1 (paragraph [0057]); and wherein the user peripherals allow a user to interact with the GUI and include user input mechanisms comprising at least one of a keyboard, mouse, or a touchscreen monitor (paragraph [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby et al. (US 2012/0271613).
Claim 17, as noted above it is inherent that at least the implant will be biocompatible.
However, Ashby does not directly state that their device and tools are rigid, biocompatible, and/or sterilizable.
Official notice is being taken that it is well-known and obvious to make surgical tools and implants are going to be rigid enough to perform their duties. Making the tools and the implants biocompatible is common since they all interact with the human body. Lastly, the tools and implants are often times expensive and need to be clean even for one-time use, so making them sterilizable is also just common practice in this field.

Allowable Subject Matter
Other than the 112 issues listed above, claims 12, 14, 16, and 18-20 are allowable over the prior art. 
Claim 12 requires a digitizing feature that is not present in Ashby. 
Claim 14 requires the receiving portion to connect to removably couple to the implant which is not taught by Ashby. 
Claim 16 requires the apparatus to be a particular measurement type apparatus with tiers to accommodate different sized implants and Ashby fails to disclose an apparatus like this. 
Claim 18 is a distinct method of how to calculate and digitize the implant. Ashby does not teach this same method of generating their model of the implant and/or bone.

Claim 20 also gets into distinct marks manufacture on the implant and a distinct way to digitize and calculate the pose of the implant. Ashby fails to disclose the limitations of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775